Citation Nr: 1108789	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychological problems to include post-traumatic stress disorder (PTSD) with sleep impairment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a psychiatric disability.  When this case was previously before the Board in September 2008, it was remanded for additional development of the record and to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he was the confidential source for an investigation of an officer who was involved in dealing drugs.  He argues his role became known and that he was kidnapped and beaten.  He maintains he subsequently testified at the Court-martial of the officer.  He alleges his psychiatric disability is related to this assault.  The Board notes that a VA psychiatric examination was conducted in June 2009 and the Veteran was diagnosed with PTSD and major depressive disorder.  The examiner concluded there was a direct and causal relationship between the Veteran's (claimed) assault and his subsequent PTSD symptoms.  The Board observes that the stressor was not verified at the time the examination was conducted.  In fact, the examination was to have taken place only after a stressor was verified.

A Criminal Investigation Division (CID) Report dated November 1980 has been associated with the claims folder.  This reflects that a Lieutenant W.L. Curry was apparently charged with conspiracy, smuggling, wrongful possession, transfer and sale of marijuana and hashish and cocaine, violation of a lawful general regulation, wrongful possession of government munitions and explosives and larceny.  Additional information reflects that Lieutenant Curry was sentenced to 30 years of hard labor by a General Court-martial.  

Various statements in the CID report reflect that information concerning the drug deal was obtained from a confidential source.  The RO contacted the U.S. Army Crimes Records Center in an attempt to confirm whether the Veteran was the confidential source in the investigation.  No response was received.  

It does not appear, however, that an attempt has been made to procure the Veteran's testimony at the General Court-martial of Lieutenant Curry.  Presumably, this could confirm that the Veteran was the confidential source and provide corroboration of his account of having been kidnapped and assaulted.  The Board regrets any further delay that will result.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and obtain the proceedings of the General Court-martial of Lieutenant W.L. Curry, to include any testimony by the Veteran.  The Court-martial took place in July or August 1980.

2.  Following completion of the above and any additional development deemed necessary, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


